           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CENTENNIAL BANK,
Guardian of the Estate of Mary
Moore Stiny                                                    PLAINTIFF

v.                        No. 3:17-cv-226-DPM

RENA WOOD                                                 DEFENDANT

                                ORDER
     The Court appreciates the parties' status reports on pending
issues, NQ 311 & NQ 313, as well as Perkins' s bond, NQ 315.
     1. The Court confirms Centennial' s payment of attorney's fees

and expenses for guardianship-related work. The Court requests a
further report from the Bank after a personal representative for Mrs.
Stiny' s estate has been appointed and the guardianship's assets have
been delivered. Status report due by 30 August 2019.
     2. The Court thanks Wood for her copies of her records on trust-
related on litigation expenses. They' re approved. The amounts are in
line with what the Court tentatively approved after trial. NQ 294 at 5.
And the Trust didn't pay for these fees. The Court authorizes payment
to Rena Wood of $26,327.48 from the Bank of America account
No. xxxxx-5307. The Court directs the Clerk to send Wood's local
counsel a certified copy of this Order to facilitate this payment.
     One loose end:      Was Wood able to obtain an itemization on
approximately $1,300 of Larry McCredy' s bill? NQ 303 at 2; NQ 308 at
3-4. Wood appears to be entitled to a final reimbursement of either
$5,220.12 or at least $3,937.50 for trust-related litigation attorney's fees
paid to McCredy. Status report due by 30 August 2019.
     3. The Court notes Perkins' s appearance and proposed bond. The
bond, NQ 315, is approved.

                               *     *      *
     Status report from Centennial on delivery of guardianship
property by 30 August 2019.          Reimbursement of attorney's fees
incurred and documented so far approved. Bond approved. Status
report on McCredy fees due from Wood by 30 August 2019.
     So Ordered.


                                          D.P. Marshall Jr.
                                          United States District Judge




                                    -2-
